DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-8 and 13-20, drawn to a decorative housing.
Group 2, claims 9-12, drawn to a manufacturing device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1-2 lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Suga, as discussed below. 
During a telephone conversation with Examiner Wang and Mr. Randy Braeger on 08/18/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims Claim 1-8 and 13-20.  Affirmation of this election must be made by applicant in s 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8, 13-15 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim recites “a non-woven cloth layer with color bonded to the decorative layer ...” However, Claim 2 is dependent on Claim 1 and Claim 1 recites “a non-woven cloth layer bonded to the decorative layer ...” This leads to an issue of antecedent basis, as there are now two “a non-woven cloth layer” in Claim 2, which renders Claim 2 indefinite.
Claims 13-15 and 16-20 are also rejected, due to their dependency on Claim 2.
Regarding Claims 8 and 20, these claims are indefinite as they recite an open-ended group for the synthetic resin when the word “including” is used. An open ended Markush group 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suga (JP 2002-326319)
Regarding Claim 1, Suga teaches a decorative material (Paragraph 0001) comprising a decorative layer (Fig. 4, Item 11), a nonwoven cloth layer (Fig. 4, Item 12) bonded to the decorative layer via a bonding resin layer (Fig. 4, Item 13), a substrate resin layer fixed to the decorative while infiltrating gaps between the fibers in the non-woven layer, as Suga teaches the thermosetting resin material is uncured before being placed against the non-wove layer (Fig. 4, Item 20; Paragraph 0004). Suga teaches a colored coating film is formed on the back surface of the decorative layer. (Paragraph 0013-0014). Suga teaches the colored layer can printed into patterns such as characters or symbols, which would means gaps or cutouts. (Paragraph 0017).  
Regarding Claim 3, 
Regarding Claim 4, Suga teaches the colored layer can printed into patterns such as characters or symbols, which would means gaps or cutouts. (Paragraph 0017).  
Regarding Claim 6, Suga teaches the substrate resin can be a transparent resin. (Paragraph 0006). 
Regarding Claim 7, Suga teaches the substrate resin are synthetic resins. (Paragraph 0025). Epoxy can be injected molded. 
Regarding Claim 16, Suga teaches the colored layer can printed into patterns such as characters or symbols, which would means gaps or cutouts. (Paragraph 0017).  

Claim 5 is rejected under 35 U.S.C. 103 for being unpatentable over Suga in view of Wada et al. (US 2012/0237723).
Regarding Claim 5, Suga does not teach the wiring for a switch.
Wada teaches inserting metal wiring into a decorative film sheet to allow for formation of switches through the decorative body (Abstract; Paragraph 0005, 0043) Wada teaches this allows for more freedom and design of the electronic and resulting parts. (Paragraph 0008). Thus, it would have been obvious to one with ordinary skill in the art to apply wiring to the decorative element of Suga to allow it to be used for electronics. 





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Zhang/Primary Examiner, Art Unit 1781